Citation Nr: 1823845	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from July 24, 2012, to June 30, 2015.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel

INTRODUCTION

The appellant served on active duty in the Marine Corps from January 1955 to July 1977.  He is the recipient of the Vietnam Service Medal with three stars, the Cross of Gallantry with Palm and Frame, a Vietnam Campaign Medal with device, and the Good Conduct Medal with five stars.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The appellant filed a timely Notice of Disagreement (NOD), received in May 2015.  A Statement of the Case (SOC) was issued in March 2017.  A timely substantive appeal was received in March 2017.

The appellant was afforded a hearing by videoconference before the undersigned in March 2016.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

1.  For the period from July 24, 2012, to June 30, 2015, service connection was in effect for the following disabilities:  asthmatic bronchitis, rated as 30 percent disabling; status post right tibiotalar arthrodesis syndesmosis, rated as 30 percent disabling; lumbosacral degenerative disc disease and sacroiliac joint dysfunction associated with status post right tibiotalar arthrodesis syndesmosis, rated as 20 percent disabling; left knee degenerative arthritis associated with status post right tibiotalar arthrodesis syndesmosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; intermittent cardiac arrhythmia, rated as 10 percent disabling; left hip synovitis and iliotibial band syndrome, rated as 10 percent disabling; left sciatica associated with lumbosacral degenerative disc disease and sacroiliac joint dysfunction, rated as 10 percent disabling; and osteophytes with bone spurs of the right heel, bilateral hearing loss, sinusitis, hypertension, scars status post right tibiotalar arthrodesis syndesmosis associated with status post right tibiotalar arthrodesis syndesmosis, and loss of use of a creative organ, all rated as zero percent disabling.  The appellant's combined disability rating during the period in question was 80 percent.  

2.  The evidence is in equipoise as to whether the appellant's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation from July 24, 2012, to June 30, 2015.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities (TDIU) have been met from July 24, 2012, to June 30, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II.  Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Entitlement to TDIU from July 24, 2012, to June 30, 2015

	A.  Evidence

For the period from July 24, 2012, to June 30, 2015, service connection was in effect for the following disabilities:  asthmatic bronchitis, rated as 30 percent disabling; status post right tibiotalar arthrodesis syndesmosis, rated as 30 percent disabling; lumbosacral degenerative disc disease and sacroiliac joint dysfunction associated with status post right tibiotalar arthrodesis syndesmosis, rated as 20 percent disabling; left knee degenerative arthritis associated with status post right tibiotalar arthrodesis syndesmosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; intermittent cardiac arrhythmia, rated as 10 percent disabling; left hip synovitis and iliotibial band syndrome, rated as 10 percent disabling; left sciatica associated with lumbosacral degenerative disc disease and sacroiliac joint dysfunction, rated as 10 percent disabling; and osteophytes with bone spurs of the right heel, bilateral hearing loss, sinusitis, hypertension, scars status post right tibiotalar arthrodesis syndesmosis associated with status post right tibiotalar arthrodesis syndesmosis, and loss of use of a creative organ, all rated as zero percent disabling.  The appellant's combined disability rating during the period in question was 80 percent.  

The appellant was afforded a VA examination for his lumbar spine in May 2012.  He reported daily aching, throbbing, sharp, and radiating pain into the left lower extremity, in addition to numbness in the left lower extremity.  Pain had been progressively worsening.  Repetitive lifting, prolonged sitting, driving, and walking, and yard work aggravates such pain.  The appellant endorsed flare-ups of the back twice weekly.  Each episode can last from three hours to one day.  Such limits activities and chores around the house.  He must rest in a recliner.  The appellant uses heat, stretching, and prescription pain medication and muscle relaxants.  The examiner opined that the appellant's back disorder had no impact on his ability to work.

On his VA Form 21-8940, received in July 2012, the appellant contended that his asthma, right ankle, back, hip, and heart disabilities, in addition to his hearing loss, prevented him from securing or following any substantially gainful occupation.  He reported that his disability first affected full-time employment, he last worked full-time, and became too disabled to work in November 2008.  When he was employed, he performed security work.  He left his last job because of his disability and had not tried to obtain employment since he became too disabled to work.  He had four years of college education, but no other education or training prior to, or after, he became too disabled to work.  He contended that the severity of his service-connected disabilities impeded his ability to achieve gainful employment.

October and November 2012 clinical notes from Dr. B.Q. state that the appellant complained of constant pain, which is worsened by driving, lifting, and standing.  He also noted numbness in his hands, radiating pain, spasms, and sleep problems.  He tried to avoid taking strong painkillers such as Vicodin and Percocet; however, he sometimes required them due to the severity of his pain.

A statement from W.H. was received in December 2012.  W.H. had known the appellant for 30 years.  They worked together for many years and W.H. was the appellant's supervisor at his final job as a security specialist.  The appellant had to stop working due to severe problems with his ankle.  W.H. explained that the appellant was a consistently dependable, reliable, trustworthy, and hard-working employee.  W.H. stated that the appellant's health forced him to stop work. 

The appellant was afforded VA examinations in December 2012.  The claims file was reviewed.  The examiner opined that the appellant's service-connected musculoskeletal disabilities would not render him unable to secure and follow substantially gainful sedentary employment.  He would not be able to stand in the same position for more than 10 minutes at a time, walk more than 25 meters at a time, frequently bend, stoop, squat, or climb stairs or ladders, or lift more than 15 pounds.  He could work in a loosely-supervised situation with little interaction with the public.  With respect to the left hip and lumbar spine, it was noted that the appellant would experience interference with sitting, standing, and/or weight-bearing.  

Another VA examiner opined that the appellant would not be rendered unable to secure and follow substantially gainful employment due to his cardiac arrhythmia because there was no functional loss from the condition.  In addition, the examiner described the appellant's hypertension, asthma, non-painful scars, and his chronic sinus disorder as well controlled and asymptomatic and therefore concluded that these disabilities would not render him unable to secure and maintain substantially gainful employment.

A June 2013 VA Form 21-4192 was received from the appellant's last employer.  The appellant's employment indicated that the appellant had been employed with the company as a professional services consultant from 2002 to 2008, during which no concessions were made for the appellant due to disability.  The reason for termination of employment was "task base contract."  

The appellant was afforded a VA examination in April 2014 for his lumbar spine.  The claims file was reviewed.  With regard to functional impact, the examiner stated that the appellant's back disorder impacted his ability to perform physical labor, such as bending, stooping, heavy lifting, pushing, pulling, or extended walking or standing.  However, it did not impact activities such as light lifting, pushing, or pulling, squatting, kneeling, or overhead work, nor did it impact his ability to perform sedentary work such as answering the phone, typing, computer work, filing, and greeting customers.

The appellant was afforded a VA heart examination in April 2015.  The claims file was reviewed.  The examiner opined that the appellant's heart disorder did not impact his ability to work.  The examiner noted that the appellant's heart does not cause limitations because he can easily ride a bicycle for six miles and the the appellant reported that his arthritis was the limiting condition for his activities.

During the appellant's March 2018 hearing, his representative noted that the appellant underwent ankle fusion in 2008, shortly before he stopped working.  The appellant testified that he last worked full-time in 2008.  He worked as a contractor, performing security consulting.  His duties included walking sites and performing sedentary work, such as typing reports.  He had flexibility regarding his hours worked.  He reported problems with sitting, climbing ladders, strenuous security screenings, and walking long periods.  He explained that he was unable to take prescribed pain medications while he was working due to side effects and the fact that he would lose his clearance to perform his job.  He explained that his left hip and knee caused a great deal of difficulty and that his pain steadily increased throughout the day.  Aspirin was not a reliable means of controlling his pain.  Most of his work required walking, but he did have to sit for brief periods prior to writing his reports when he would brief his superiors and his staff.  

The appellant testified that, although he was unable to perform his prior work, which was not primarily sedentary, he did not believe he could perform any sedentary work during the period on appeal.  He explained that his hearing loss has made it very difficult to communicate in work settings, despite the use of hearing aids.  Particular dialects and accents are extremely difficult for him to comprehend.  He also endorsed an inability to sit for long periods, particularly due to his left hip and knee.  He must get up and move around.  His representative noted that the appellant's 2012 list of medications included Vicodin, Percocet, and Carisoprodol for pain.  He was also taking heart medication, using inhalers, and receiving steroid injections in his spine and hip for pain.  

The representative contended that the appellant's VA opinions regarding functional impact were inadequate because they did not take into account the appellant's pain management and how it might affect his ability to perform sedentary work.  

The appellant testified that his pain caused problems sleeping, which made him get up a few times each night, if he was able to fall asleep at all.  He required sleeping pills on occasion.  He endorsed good and bad days regarding his ability to sleep due to pain levels.  After nights when he was unable to get a good night's sleep, he reported problems concentrating at work.  He explained that he would be grouchy and not want to interact with anyone, which made interpersonal communication and collaboration difficult.  

It was contended that the appellant could not perform sedentary work during the period on appeal based on the combined effect of his service-connected musculoskeletal disabilities, service-connected hearing loss and tinnitus, the effects of the medications taken for all of his service-connected disabilities, and his mental "fuzziness" as a result of the difficulty sleeping caused by the pain from his service-connected disabilities. 


	B.  Analysis

As a preliminary matter, the Board finds that the appellant meets the schedular requirements for a TDIU for the entire period on appeal.  Although no one disability was rated as greater than 30 percent disabling, he had multiple disabilities arising from a common etiology.  38 C.F.R. § 4.16(a)(2).

As noted, for the period in question, the appellant's service connected disabilities included status post right tibiotalar arthrodesis syndesmosis at 30 percent, lumbosacral degenerative disc disease and sacroiliac joint dysfunction associated with status post right tibiotalar arthrodesis syndesmosis at 20 percent, left knee degenerative arthritis associated with status post right tibiotalar arthrodesis syndesmosis at 10 percent, and left sciatica associated with lumbosacral degenerative disc disease and sacroiliac joint dysfunction at 10 percent.  

These disabilities are considered one disability for the purpose of applying 38 C.F.R. § 4.16(a) as they arise from a common etiology.  When these disabilities stemming from a common etiology are combined pursuant to 38 C.F.R. § 4.25, the appellant has one disability rated as 40 percent or more in combination, plus he had additional disabilities to bring his combined rating to 70 percent or more.  Thus, the schedular requirements for a TDIU rating are met for the period in question.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

Thus, the next question for consideration is whether the appellant is unemployable by reason of service-connected disabilities.  

Upon weighing the evidence, the Board finds that the evidence is in relative equipoise as to whether the appellant is unemployable due to his service-connected disabilities from July 24, 2012, to June 30, 2015.

The record is clear that the appellant's service-connected disabilities prevented physical labor during the period in question.  However, the record also suggests that the appellant's service-connected disabilities prevented him from successfully performing sedentary employment.  For example, the appellant reported that, during the period of appeal, he experienced difficulty sitting for long periods due to his left hip, knee, and back disabilities.  In addition, he experienced difficulty hearing and communicating due to his hearing loss and tinnitus disabilities.  Finally, he experienced difficulty focusing during the day due to sleep deficits caused by pain associated with his service connected disabilities.  As a result of these symptoms, the appellant described being unable to perform even sedentary work during the period on appeal.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Board finds the appellant's reports and testimony credible.

Although the VA examiners offered negative opinions as to whether the appellant was unable to secure or follow a substantially gainful occupation due to service-connected disability, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board has given consideration to the appellant's previous work experience in arriving at its conclusion.  In that regard, the appellant's work experience has been in security, an occupation which requires both physical activity as well as mental alertness.  The record is sufficient to establish that the appellant's service-connected disabilities impair both to the extent that substantially gainful employment would be precluded.  

As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to grant entitlement to a total rating based on individual unemployability due to service-connected disability from July 24, 2012, to June 30, 2015.


ORDER

Entitlement to a total rating based on based on individual unemployability due to service-connected disabilities (TDIU) for the time period July 24, 2012, to June 30, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


